EXHIBIT LIST OF SUBSIDIARIES Corporate Stores Type of Organization Organized In DBA SP Broadway, LLC Limited Liability Company Colorado Spicy Pickle # 3 Spicy Pickle Restaurant SP Chicago LLC Limited Liability Company Colorado n/a* SP DU LLC Limited Liability Company Colorado Spicy Pickle # 18 Spicy Pickle Restaurant SP Federal Heights LLC Limited Liability Company Colorado Spicy Pickle # 9 Spicy Pickle Restaurant SP Greenwood LLC Limited Liability Company Colorado Spicy Pickle # 17 Spicy Pickle Restaurant SP Harmony LLC Limited Liability Company Colorado Spicy Pickle #38 Spicy Pickle Restaurant SP Promenade LLC Limited Liability Company Colorado Spicy Pickle #48 Spicy Pickle Restaurant Crumb Rustic Bakery LLC Limited Liability Company Colorado n/a Partial Ownership (Stores): SP College Avenue LLC Limited Liability Company Colorado Spicy Pickle #6 Spicy Pickle Restaurant * SP Chicago was formerlydoing business as Spicy Pickle
